Stefan Savic                                          Alan F. Kaufman
Brian L. Grossman                                     Frank Moneale
Shipkevic PLLC                                        Nelson Mullins Riley & Scarborough LLP
165 Broadway, Suite 2300                              280 Park Ave, 15th Floor West
New York, NY 10006                                    New York, NY 10017
Telephone: (212) 252-3003                             Tel: (646) 428-2600
Email: ssavic@shipkevich.com                          Email: alan.kaufman@nelsonmullins.com
Email: bgrossman@shipk evich.com                      Email: frank.moneale@n elsonmullins.com

Attorneys for Plaintiff                               Attorneys for Defendants

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
ALUMINUM SILICON MILL
                                                      Civil Action No.: 19-cv-08132
PRODUCTS GMBH,

                          Plaintiff,

                - against -                           AGREED PROTECTIVE ORDER

DEUTSCHE BANK AMERICAS                                                    ·t·soc SD:\Y
HOLDING CORPORATION, and                                                   DOCCMENT
DEUTSCHE BANK TRUST COMPANY                                                ELECTRO:\ICALL Y FILED
AMERICAS,                                                                  DOC#:
                                                                                   ----,---,---
                          Defendants.                                      DA TE FILED: // /2 (; I, 'j

       Pursuant to Fed. R. Civ. P. 26(c) and all other applicable rules, the Comi finds that good

cause exists for entry of this Agreed Protective Order ("Protective Order") to prevent unauthorized

disclosure and use of confidential information during and after the course of this litigation.

       Accordingly, IT IS HEREBY ORDERED THAT:

A.     Definition of "Confidential Material"

        1.     The term "Confidential Material" shall include all info1mation, documents and

other materials revealed or disclosed during the proceedings and trial of the above matter that are

designated as "CONFIDENTIA L" or "I-IIGHL Y CONFIDENTIAL " in the manner set fmih in

Paragraphs 3 and 4 of this Protective Order. "Confidential Material" shall mean any material that

is designated by Plaintiff or Defendants as such and shall include, without limitation, confidential

                                                  1
proprietary, trade secret, technical, research, commercial or financial info1mation within the scope

of Fed. R. Civ. P. 26(c)(l)(G) and any other information as agreed to by the parties that a party

believes in good faith could be used by a competitor to harm its business or should otherwise

remain confidential.

       2.      Except as specifically authorized by this Comi, Confidential Material shall not be

disclosed or revealed for any purpose other than preparing for or conducting this litigation. Prior

to the disclosure of any Confidential Material, all persons to whom Confidential Material is

disclosed pursuant to the te1ms of this Protective Order shall be informed of and shown or served

with a copy of this Protective Order.

B.      Designation of "Confidential" and "Highly Confidential" Material

        3.     Any confidential document produced by Plaintiff, Defendants, or a non-patiy in

response to a subpoena may be designated by the person or legal entity producing the same

(collectively, the "Producing Party") as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" by

so marking the face and any and all pages of any such document at or prior to the time of

production. In designating information as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL,"

the Producing Party will make such designation only as to the information that he/she/it believes

in good faith contains confidential information or information needing the protection of this

Protective Order. Confidential Material shall only be designated "HIGHLY CONFIDENTIAL"

if the Producing Patiy believes in good faith that the disclosure of that information would reveal

significant financial info1mation or sensitive information or technical or business advantages of

the Producing Paiiy, and which includes as a major portion subject matter that is believed to be

 unknown to the other party or parties, or any of the employees of corporate parties. Information




                                                  2
                                                                                       ls, and the like,
or material that is available to the public, including catalogues, adve1iising materia

cannot be designated as Confidential Material.
                                                                                          this
        4.      Plaintiff, Defendants, or any other person giving deposition testimony in
                                                                                  basis, designate
litigation (collectively, "Deponent") may, provided the Deponent has a good faith
                                                                              ng Confidential
any or all of the deposition testimony which provides, reflects or is regardi
                                                                  ion testimony or
Material, as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL." The deposit
                                                                 the Deponent or
pmtion thereof shall only be designated "HIGHLY CONFIDENTIAL" if
                                                                                    is permitted
Producing Party believes in good faith that it contains Confidential Material which
                                                                   or the Deponent's
hereunder to be designated as "HIGHLY CONFIDENTIAL." The Deponent,
                                                                                   l may do so on
counsel, desiring to designate any portion of a deposition as Confidential Materia
                                                                                    the deposition (or
the record while the deposition is being taken or, alternatively, the transcript of
                                                                                     in accordance with
of any other testimony) may be designated as containing Confidential Material
                                                                                       within thiliy
 this Protective Order by notifying Plaintiff, Defendants, and the Deponent in writing
                                                                              l and the specific
 (30) days of receipt of the transcript that it contains Confidential Materia
                                                                            thereof designated
 testimony claimed to be confidential. Except for any deposition or po1iion
                                                                             IDENTIAL"
 "HIGHLY CONFIDENTIAL," all deposition transcripts shall be treated as "CONF

 and subject to this Protective Order until such thiliy-day period has expired.

 C.      Use of Confidential Material
                                                                                               in
         5.      Confidential Material shall be handled, filed, possessed and treated strictly
                                                                            disclosed only as
 accordance with the provisions of this Protective Order and may be used or
                                                                                            ng Confidential
 specified in this Protective Order, and it is the responsibility of every person receivi
                                                                             ance with this
 Material to safeguard all such material from improper disclosure and compli

 Protective Order.


                                                     3
        6.        Access to Confidential Material designated as "CONFIDENTIAL" shall be limited

to:

                  (a)    Litigation counsel for the respective parties to this litigation and employees,

agents or affiliates of said counsel's firm who are assisting in the prosecution or defense of this

litigation.

                  (b)    Outside experts and consultants who are employed, retained or otherwise

consulted by counsel of record to assist in any way in the preparation and trial of this litigation.

For purposes of this Protective Order, the phrase "outside experts and consultants" shall not

include any employee or affiliate of Plaintiff or Defendants.

                  (c)    The personnel of Plaintiff and Defendants who have a need to know same

in connection with the party's prosecution, defense, or decision-making process of this Litigation.

                  ( d)   Witnesses who are not personnel of a party while testifying under oath in

this Litigation but solely to the extent such disclosure is reasonably necessary for a party's

 prosecution or defense of this Litigation.

                  (e)     Court personnel in the conduct of their official duties and the trier of fact.

                   (f)    Qualified persons taking testimony involving Confidential Material and

 necessary stenographic and clerical personnel thereof.

                   (g)    Duplicating services, and auxiliary services of a like nature, routinely

 engaged by counsel.

          7.       Access to Confidential Material designated as "HIGHLY CONFIDENTIAL" shall

 be limited to:




                                                      4
               (a)     Litigation counsel for the respective parties to this litigation and employees,

                                                                                             of this
agents or affiliates of said counsel 's firm who are assisting in the prosecution or defense

litigation.

                (b)     Outside experts and consultants who are employed, retained or otherwise

                                                                                          litigation.
consulted by counsel of record to assist in any way in the preparat ion and trial of this
                                                                                     shall not
For purpose s of this Protective Order, the phrase "outside expe1is and consultants"

include any employe e or affiliate of Plaintiff or Defendants.

                (c)     Witnesses who are not personnel of a paiiy while testifying under oath in

                                                                                     a paiiy's
this Litigation but solely to the extent such disclosure is reasonably necessary for

prosecu tion or defense of this Litigation.

                (d)     Court personnel in the conduct of their official duties and the trier of fact.

                (e)     Qualified persons taking testimony involving Confidential Material and

necessa ry stenographic and clerical personnel thereof.

                (f)     Duplicating services, and auxiliary services of a like nature, routinely

 engaged by counsel.

          8.     Confidential Material shall not be disclosed to any person or entity under
                                                                                                     with
 Paragraphs 6(b ), 6( c), 6( d), 7(b) or 7(c) unless and until such person or entity has been served
                                                                                       counsel for
 the copy of the Protective Order and a notice of such service has been transmitted to
                                                                                       of the
 Plaintif f and Defendants. Any person or entity so served shall be bound by the terms
                                                                                       witness or
 Protective Order. Before any disclosure of Confidential Material is made to an expert
                                                                                      party shall
 consultant pursuant to the terms of this Protective Order, counsel for the Receiving
                                                                                             with
 provide the expe1i's written agreement, in the form of Exhibit A attached hereto, to comply

 and be bound by its terms


                                                     5
       9.      Nothing herein is intended to preclude the Producing Party from disclosing its own

                                                                                          have any
Confidential Material to anyone he/she/it chooses, nor is the Producing Party required to
                                                                                          only be
expert or consultant sign the form located in Exhibit A if such expert or consultant will

reviewing the Producing Party's Confidential Material.

        10.     Any document containing or refening to info1mation which has been designated as

                                                                            either
"CONF IDENTI AL" or "HIGHL Y CONFIDENTIAL" under this Protective Order that
                                                                                          with the
Plaintif f or Defendants intend on filing with the Cou1t must first be sought to be filed
                                                                                            directs
Comt under seal, unless the Court, following notice to the designating paity and a hearing,

that it not be filed under seal.

        11.     Inadve1tent production of a privileged or confidential document does not constitute
                                                                                          aed party
a waiver of such privilege or confidential status. If Plaintiff, Defendants, or a subpoen
                                                                                       otherwise
inadve1tently produces documents or info1mation that he/she/it considers privileged or
                                                                                      nts or
protected from disclosure, in whole or in part, or learns of the production of docume
                                                                                      d from
information containing what he/she/it believes to be privileged or otherwise protecte
                                                                                                nts
 disclosure, Plaintiff, Defendants, or subpoenaed party may be entitled to retrieve such docume

 or information as follows:

                 (a)     Within ten (10) days of the date of discovery, Plaintiff, Defendants, or
                                                                                          or other
 subpoenaed paiiy shall give written notice to all other paiiies of the claimed privilege
                                                                                                    ogy
 protection from disclosure, as well as the factual basis for asserting it and the detailed chronol
                                                                                                ed or
 related to such claim, and in the event that only part of a document is claimed to be privileg
                                                                                              parties
 otherwise protected from disclosure, the paiiy giving notice shall also furnish to the other
                                                                                    part(s)
 who have received the document a redacted copy of such document, removing only the
                                                                                        make
 thereof claimed to be privileged or protected. The receiving patties shall immediately


                                                   6
                                                                                          entitled
prompt and reasonable effmis to protect the information and secure it from any person not

to receive it.

                 (b)   In the event the paiiy possessmg such material is satisfied that the
                                                                                              nt
production was inadve1ient based upon the submission pursuant to Paragraph 11 (a), the docume
                                                                                           be
at issue and all copies thereof shall promptly be returned to the Producing Party or shall
                                                                                              ng
destroyed and the party possessing such material shall confom such destruction to the Produci

Paiiy in writing.

                 (c)   In the event the party possessing such material contests the claim that it was

inadvertently produced, the matter shall be presented to the Comi on motion by the one claiming
                                                                                                action
the inadve1ient production; however, the paiiy possessing such material shall take no further

inconsistent with the designation until such time as the challenge is resolved.

                 (d)    The provisions of Paragraphs 11 (a) and 11 (b) are without prejudice to any
                                                                                                e,
 other rights any party may have with respect to challenging or defending any claim of relevanc

 privilege or protection from disclosure.

         12.     In the event that Plaintiff, Defendants, or any other patiies to whom Confidential
                                                                                              in
 Material has been disclosed (a) is subpoenaed in another action, (b) is served with a demand
                                                                                                  or
 another action to which it is a party, or (c) is served with any other legal process by a person
                                                                                                  tion
 entity not a paiiy to this litigation, and is requested to produce or otherwise disclose informa
                                                                                          tion is
 that was designated as Confidential Material in this action, the pariy from whom informa
                                                                                                notice
 sought shall object to production of the Confidential Material and shall give prompt written
                                                                                                 with
 to the other patiies to this litigation, where not explicitly prohibited by such legal process,
                                                                                                     a
 sufficient time to afford the other paiiy to this litigation to intervene. The notice shall include
                                                                                          access
 copy of any such subpoena, demand, or other process. Should the person or entity seeking


                                                   7
                                                                                       legal process,
to the Confidential Material take action to enforce such a subpoena, demand or other
                                                                                 existence of this
the patiy from whom the information is sought shall respond by setting forth the
                                                                                any request for
Protective Order. It shall be the Producing Paiiy's sole obligation to litigate

production of their Confidential Material.
                                                                                   LY
       13.     There shall be no obligation to challenge a "CONFIDENTIAL" or "HIGH
                                                                           tion is made
CONFIDENTIAL" designation when made, and failure to do so when the designa
                                                                                 the public objects
shall not preclude a subsequent challenge. If at any time any paiiy or member of
                                                                             or "HIGHLY
to the designation (the "Objecting Paiiy") of any material as "CONFIDENTIAL"
                                                                                      Objecting Paiiy
CONFIDENTIAL" or to a restriction on the use of such Confidential Material, the
                                                                                      . Within five
shall notify in writing the party that made the designation (the "Designating Paiiy")
                                                                                   Patiy and the
(5) business days of the receipt of such notification, counsel for the Designating
                                                                                If the parties do
Objecting Paiiy shall meet and confer in an effort to resolve any disagreement.
                                                                            for a ruling on a
not resolve their disagreement, the Objecting Pa1iy may apply to this Court
                                                                               ted. Unless and
 showing of good cause that the info1mation or material shall not be so designa
                                                                                    has been made de-
 until such a showing has been made to the satisfaction of the CoUli and a ruling
                                                                                   as Confidential
 designating the challenged material, the info1mation shall continue to be treated

 Material.
                                                                                           f,
         14.    Upon the final disposition of this litigation, including appeals, Plaintif
                                                                                      ed shall, without
 Defendants, and any other parties to whom Confidential Material has been disclos
                                                                                   ential Material, all
 demand, (a) either (i) destroy, or (ii) return to the Producing Paiiy, all Confid
                                                                         the Confidential
 copies thereof and all other documents containing infmmation taken from
                                                                                 gs, briefs, motions
 Material, except that each paiiy's outside counsel may retain copies of pleadin




                                                    8
and the like actually filed in court that include Confidential Material, and (b) ce1iify in writing

that they have complied with the provisions of this Paragraph.

         15.   Nothing in this Order shall be deemed a waiver of any right any paiiy otherwise

might have under any applicable law or doctrine, including but not limited to the Federal Rules,

the attorney-client privilege or attorney work product doctrine.

         16.    This Protective Order shall survive the final disposition of this litigation and

continue in full force and effect and the Comi shall retain jurisdicti on to enforce this Protective

Order.

         17.    This Protective Order shall be signed by counsel for Plaintiff and counsel for

Defendants. The Protective Order may be signed in two or more counterparts, each of which shall

be deemed an original and all of which together shall constitute one and the same instrument.

Signatures transmitted by facsimile or e-mail shall be as binding as original signatures.

IT IS SO ORDERED.



                                SO ORDERED:
                                                       Honorable Louis L. Stanton, U.S.D.J.

                                                NELSON MULLINS
                                                RILEY & SCARBO ROUGH LLP

                                                 By:    CJ.J. "}-
                                                        Alan F. Kaufman
                     C
           Brian L. Grossma n                           Frank Mon-eale

  165 Broadway, Suite 2300                       280 Park Ave, 15th Floor West
  New York, NY 10006                             New York, NY 10017
  Telephone: (212) 252-3003                      Tel: (646) 428-2600
  Email: ssavic@shipkevich.com                   Email: alan.kaufman@nelsonmullins.com
  Email: bgrossman@shipkevich.com                Email: frank.mon-eale@nelsonmullins.com

  Attorneys for Plaintiff                        Attorneys for Defendants



                                                  9
EXHIBIT "A"
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORI<
ALUMINUM SILICON MILL PRODUCTS
                                                            Civil Action No.: 19-cv-08132
GMBH,

                       Plaintiff,
                                                            AGREEMENT WITH RESPECT TO
               - against -                                  CONFIDENTIAL INFORMATION

DEUTSCHE BANK AMERICAS HOLDING
CORPORATION, and DEUTSCHE BANK
TRUST COMPANY AMERICAS,

                       Defendants.

I, _ _ _ _ _ _ _ _ _ _ _ _ , state that:

       1.     My address is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       2.     My present employer is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,_

       3.     My present occupation or job description is

        4.     I have received a copy of the Agreed Protective Order ("Protective Order") entered
in the above-entitled action on - - - - - - - - - -

       5.      I have carefully read and understand the provisions of the Protective Order.

       6.      I will comply with all of the provisions of the Protective Order.

        7.     I will hold in confidence, will not disclose to anyone not qualified under the
Protective Order, and will use only for purposes of this action, any Confidential Material that is
disclosed to me.

      8.      I will return all Confidential Material that comes into my possession, and
documents or things that I have prepared relating thereto, to counsel for the party by whom I am
employed or retained, or to counsel from whom I received the Confidential Material.

        9.     I hereby submit to the jurisdiction of this court for the purpose of enforcement of
the Protective Order in this action.



Dated: - - - - - - - - - -
